                                Case 2:20-cv-01646-KJD-NJK Document 10 Filed 12/10/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       Shaina R. Plaksin, Esq.
                                Nevada Bar No. 13935
                        4       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        5       Las Vegas, NV 89148
                        6       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        7       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        8       Email: shaina.plaksin@knepperclark.com
                        9
                                David H. Krieger, Esq., SBN 9086
                      10        KRIEGER LAW GROUP, LLC
                                2850 W. Horizon Ridge Parkway, Suite 200
                      11        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      12        Email: dkrieger@kriegerlawgroup.com
                      13
                                Counsel for Plaintiff
                      14
                                                                 UNITED STATES DISTRICT COURT
                      15
                                                                     DISTRICT OF NEVADA
                      16
                                MARK SOLOOKI,                                     Case No. 2:20-cv-01646-KJD-NJK
                      17
                                                    Plaintiff,                    STIPULATION OF DISMISSAL OF THE
                      18                                                          RETAIL EQUATION, INC., WITH
                                        v.                                        PREJUDICE
                      19
                                THE RETAIL EQUATION, INC.,                        Complaint filed: September 4, 2020
                      20
                                                    Defendant.
                      21

                      22                PLEASE TAKE NOTICE that Plaintiff Mark Solooki (“Plaintiff”) and Defendant The
                      23
                                Retail Equation, Inc., (“Retail Equation”) hereby stipulate and agree that the above-entitled action
                      24
                                shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      25
                                        There are no longer any issues in this matter between Plaintiff and Retail Equation to be
                      26
                                determined by the Court, and Retail Equation is the only defendant. Plaintiff hereby stipulates that
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-01646-KJD-NJK Document 10 Filed 12/10/20 Page 2 of 2



                                all of his claims and causes of action against Retail Equation, which were or could have been the
                         1

                         2      subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any

                         3      party.

                         4               IT IS SO STIPULATED.
                                         DATED: December 9, 2020.
                         5
                                 KNEPPER & CLARK LLC                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                         6

                         7       /s/ Shaina R. Plaksin                           /s/ J. Christopher Jorgensen
                                 Matthew I. Knepper, Esq., SBN 12796             J. Christopher Jorgensen, Esq., SBN 5382
                         8       Miles N. Clark, Esq., SBN 13848                 Matthew Tsai, Esq., SBN 14290
                                 Shaina R. Plaksin, Esq., SBN 13935              3993 Howard Hughes Pkwy, Suite 600
                         9       5510 So. Fort Apache Rd, Suite 30               Las Vegas, NV 89169-5996
                      10         Las Vegas, NV 89148                             Email: cjorgensen@lrrc.com
                                 Email: matthew.knepper@knepperclark.com         Email: mtsai@lrrc.com
                      11         Email: miles.clark@knepperclark.com
                                 Email: shaina.plaksin@knepperclark.com          Counsel for Defendant
                      12                                                         The Retail Equation, Inc.
                                 KRIEGER LAW GROUP, LLC
                      13         David H. Krieger, Esq., SBN 9086
                                 2850 W. Horizon Ridge Parkway, Suite 200
                      14         Henderson, NV 89052
                                 Email: DKrieger@kriegerlawgroup.com
                      15
                                 Counsel for Plaintiff
                      16
                                                ORDER GRANTING STIPULATION OF DISMISSAL OF
                      17
                                                   THE RETAIL EQUATION, INC., WITH PREJUDICE
                      18

                      19
                                IT IS SO ORDERED.
                      20
                                                                     _________________________________________
                      21                                             UNITED STATES DISTRICT COURT JUDGE
                      22
                                                                                10th day of _______________
                                                                     DATED this ____         December       2020.
                      23

                      24

                      25

                      26

                      27
                      28
                                                                             2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
